               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
HADDRICK BYRD,                            :   Civil No. 1:19-CV-59
                                          :
            Plaintiff,                    :
                                          :
            v.                            :
                                          :
SUPERINTENDENT BRITTAIN,                  :
et al.,                                   :
                                          :
            Defendants.                   :   Judge Sylvia H. Rambo

                                    ORDER
      For the reasons outlined in the accompanying memorandum, the court shall

GRANT the motion to dismiss in part, dismissing all of Plaintiff’s claims other than

his First Amendment freedom of expression claim against Defendants C/O

Chandler, Lieutenant Comisac, Superintendent Brittain, and Chief Grievance

Officer Dorina Varner. Plaintiff will also be permitted to pursue both injunctive

relief and damages against those defendants.        Plaintiff’s retaliation claim is

DISMISSED WITH LEAVE TO REPLEAD, if he so chooses, WITHIN

TWENTY-ONE DAYS of entry of this order. Plaintiff’s Eighth Amendment claim,

and his claims against all other defendants, are DISMISSED WITH LEAVE TO

FILE AS PART OF A SEPARATE LAWSUIT.

                                                   /s/ Sylvia H. Rambo
                                                   Judge Sylvia H. Rambo
                                                   United States District Judge
Date: January 15, 2020
